149 F.3d 1189
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES FIDELITY AND GUARANTY COMPANY, a corporation,Plaintiff-Appellee,v.CONCRETE HOLDING COMPANY, formerly known as St. CharlesQuarry Company, doing business as Defiance Quarry, doingbusiness as Kurtz Concrete, Inc., doing business as GoellnerRedi-Mix, Inc., a corporation;  St. Charles County SanitaryLandfill, Inc., an administratively-dissolved corporation;Defendants-Appellees.QUARRY HOLDING COMPANY, a voluntarily-dissolved corporation,Defendant-Appellant,v.John J. BARNES, Jr.;  Quarry Holding Company;  Third PartyDefendants.John J. BARNES, Jr.;  Quarry Holding Company;  James P.Davis;  Quarry Development Company;  CommunityTitle Company, Cross Defendants.CONCRETE HOLDING COMPANY, Third Party Plaintiff-Appellee,v.James P. DAVIS, individually, and as statutory and commonlaw trustee for defendant Quarry Holding Company;Quarry Development Company;  CommunityTitle Company, Third PartyDefendants-Appellants.UNITED STATES FIDELITY AND GUARANTY COMPANY, a corporation,Plaintiff-Appellant,v.CONCRETE HOLDING COMPANY, formerly known as St. CharlesQuarry Company, doing business as Defiance Quarry, doingbusiness as Kurtz Concrete, Inc., doing business as GoellnerRedi-Mix, Inc., a corporation;  St. Charles County SanitaryLandfill, Inc., an administratively-dissolved corporation;Quarry Holding Company, a voluntarily-dissolved corporation,Defendants-Appellees.John J. BARNES, Jr.;  Quarry Holding Company;  Third PartyDefendants.John J. BARNES, Jr.;  Quarry Holding Company;  James P.Davis;  Quarry Development Company;  CommunityTitle Company, Cross Defendants,CONCRETE HOLDING COMPANY; Third Party Plaintiff.James P. DAVIS, individually, and as statutory and commonlaw trustee for defendant Quarry Holding Company;Quarry Development Company;  CommunityTitle Company, Third Party Defendants.UNITED STATES FIDELITY AND GUARANTY COMPANY, a corporation,Plaintiff-Appellee,v.CONCRETE HOLDING COMPANY, formerly known as St. CharlesQuarry Company, doing business as Defiance Quarry, doingbusiness as Kurtz Concrete, Inc., doing business as GoellnerRedi-Mix, Inc., a corporation;  Defendant-Appellant.ST. CHARLES SANITARY LANDFILL, INC., anadministratively-dissolved corporation; Defendant.QUARRY HOLDING COMPANY, a voluntarily-dissolved corporation,Defendant-Appellee.John J. BARNES, Jr.;  Quarry Holding Company; Third PartyDefendants.John J. BARNES, Jr.;  Quarry Holding Company;  James P.Davis;  Quarry Development Company;  CommunityTitle Company, Cross Defendants.CONCRETE HOLDING COMPANY; Third Party Plaintiff-Appellant,v.James P. DAVIS, individually, and as statutory and commonlaw trustee for defendant Quarry Holding Company;Quarry Development Company;  CommunityTitle Company, Third PartyDefendants-Appellees.UNITED STATES FIDELITY AND GUARANTY COMPANY, a corporation, Plaintiff,v.CONCRETE HOLDING COMPANY, formerly known as St. CharlesQuarry Company, doing business as Defiance Quarry, doingbusiness as Kurtz Concrete, Inc., doing business as GoellnerRedi-Mix, Inc., a corporation;  St. Charles County SanitaryLandfill, Inc., an administratively-dissolved corporation;Quarry Holding Company, a voluntarily-dissolved corporation,Defendants,v.John J. BARNES, Jr.;  Quarry Holding Company;  Third PartyDefendants.John J. BARNES, Jr.;  Quarry Holding Company;  James P.Davis;  Quarry Development Company;  CommunityTitle Company, Cross Defendants.CONCRETE HOLDING COMPANY, Third Party Plaintiff-Appellee,v.James P. DAVIS, individually, and as statutory and commonlaw trustee for defendant Quarry Holding Company;Third Party Defendant-Appellant.QUARRY DEVELOPMENT COMPANY;  Third Party Defendant.COMMUNITY TITLE COMPANY, Third Party Defendant-Appellant.UNITED STATES FIDELITY AND GUARANTY COMPANY, a corporation, Plaintiff,v.CONCRETE HOLDING COMPANY, formerly known as St. CharlesQuarry Company, doing business as Defiance Quarry, doingbusiness as Kurtz Concrete, Inc., doing business as GoellnerRedi-Mix, Inc., a corporation;  St. Charles County SanitaryLandfill, Inc., an administratively-dissolved corporation;Quarry Holding Company, a voluntarily-dissolved corporation,Defendants,v.John J. BARNES, Jr.;  Quarry Holding Company; Third PartyDefendants.John J. BARNES, Jr.;  Quarry Holding Company;  James P.Davis;  Quarry Development Company;  CommunityTitle Company, Cross Defendants.CONCRETE HOLDING COMPANY, Third Party Plaintiff-Appellee,v.James P. DAVIS, individually, and as statutory and commonlaw trustee for defendant Quarry Holding Company;Third Party Defendant-Appellant.QUARRY DEVELOPMENT COMPANY;  Community Title Company, ThirdParty Defendants.
Nos. 97-2402EM, 97-2405EM, 97-2408EM, 97-2763EM, 97-3512EM.
United States Court of Appeals, Eighth Circuit.
Submitted March 9, 1998.Filed March 26, 1998.

Appeals from the United States District Court for the Eastern District of Missouri.
Before McMILLIAN and FAGG, Circuit Judges, and BENNETT,* District Judge.
PER CURIAM.


1
The court has considered the briefs of the parties and heard oral argument in this diversity case.  The parties raise an assortment of contentions about instructions, admissibility of evidence, trial-related orders, and post-trial rulings deemed adverse to them.  Their arguments have been carefully analyzed and considered.  After review of the record in the context of the parties' arguments, we find the record supports the district court's decisions with the exception of the court's ruling on United States Fidelity and Guaranty Company's request for prejudgment interest.  Because our review involves the application of established principles of law in a fact-intensive case, and the parties' submissions show they are thoroughly familiar with the issues before the court, we conclude that an extensive discussion would serve no useful precedential purpose.  We thus remand to the district court with instructions to award appropriate prejudgment interest to the United States Fidelity and Guaranty Company;  otherwise, we affirm the district court without further discussion.  See 8th Cir.  R. 47B.



*
 The Honorable Mark W. Bennett, United States District Judge for the Northern District of Iowa, sitting by designation